J-S04013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 KENNETH HOYLE                             :
                                           :
                    Appellant              :   No. 443 EDA 2019

      Appeal from the Judgment of Sentence Entered October 19, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008019-2017,
                         CP-51-CR-0008020-2017


BEFORE: BENDER, P.J.E., STABILE, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED MARCH 27, 2020

      Appellant, Kenneth Hoyle, appeals from the October 19, 2018 judgment

of sentence of two consecutive terms of life incarceration, without the

possibility of parole, imposed after a jury convicted him of two counts of first-

degree murder and possessing an instrument of crime. After careful review,

we are compelled to quash this appeal.

      A detailed summary of the facts of Appellant’s case is not necessary to

our disposition. We only note that in the early morning hours of July 16, 2017,

Appellant shot his neighbor, Robert DePaul, and DePaul’s female companion,

August Dempsey, after a verbal altercation. Appellant was arrested on July

17, 2017, and charged in two separate cases (pertaining to each victim) with

the above-stated crimes. His cases were consolidated and, at the close of his

jury trial on October 19, 2018, he was convicted of each offense with which
J-S04013-20



he was charged.    Appellant was sentenced that same day to the term of

incarceration set forth supra. He filed a timely post-sentence motion, which

was denied on February 6, 2019.

     On February 9, 2019, Appellant filed a single notice of appeal listing both

docket numbers of his two underlying cases. On November 13, 2019, this

Court issued a rule to show cause order, directing Appellant to explain why

we should not quash his appeal based on his failure to comply with

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (holding that “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each of those cases”). On November 17,

2019, Appellant filed a response, claiming that his case is “completely

distinguishable from … Walker” because he “was convicted for killing two

victims during one shooting incident[,] and the only reason for separate case

numbers being issued was the Commonwealth’s decision to use two separate

numbers for the different victims….” Appellant’s Response, 11/17/19, at 1 ¶

2 (pages unnumbered). On November 27, 2019, this Court discharged the

rule to show cause order and referred the Walker issue to the merits panel.

     We now determine that we must quash Appellant’s appeal. As this Court

explained in Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super. 2019):

       The Official Note to Rule 341(a) of the Pennsylvania Rules of
     Appellate Procedure, which was amended in 2013, provides:

        Where, however, one or more orders resolves issues arising
        on more than one docket or relating to more than one
        judgment, separate notices of appeals must be filed.
        Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.

                                     -2-
J-S04013-20


         Super. 2007) (quashing appeal taken by single notice of
         appeal from order on remand for consideration under
         Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

      Pa.R.A.P. 341, Official Note.

            Until recently, it was common for courts of this
      Commonwealth to allow appeals to proceed, even if they failed to
      conform with Rule 341. See, e.g., In the Interest of P.S., 158
      A.3d 643, 648 (Pa. Super. 2017) (noting common practice to allow
      appeals to proceed if the issues involved are nearly identical, no
      objection has been raised, and the period for appeal has expired).

             In … Walker, however, our Supreme Court held
      unequivocally that “prospectively, where a single order resolves
      issues arising on more than one docket, separate notices of
      appeal must be filed for each case.” Walker, 185 A.3d at 971
      (emphasis added). The Supreme Court observed that the Official
      Note to Rule 341 of the Pennsylvania Rules of Appellate Procedure
      “provides a bright-line mandatory instruction to practitioners to
      file separate notices of appeal,” and accordingly, determined that
      “the failure to do so requires the appellate court to quash
      the appeal.” Id. at 976-77 (emphasis added). Because this
      mandate was contrary to decades of case law, the Supreme Court
      specified that it would apply only to appeals filed after June 1,
      2018, the date Walker was filed. Id.

Id. at 1143 (emphasis added in Creese).

      The Creese panel construed Walker as mandating that “we may not

accept a notice of appeal listing multiple docket numbers…. Instead, a notice

of appeal may contain only one docket number.”           Id. at 1144. While we

“recognize[d] the severity of this application[,]” we reasoned that,

      if we consistently apply Walker by quashing any notice of appeal
      filed after June 1, 2018[,] that contains more than one docket
      number, consistent with Walker, and regardless of what occurred
      in the actual filing of that notice of appeal below, it will ultimately
      benefit appellants and counsel by providing clear guidance on how
      to satisfy Walker and Rule 341(a). Conversely, if we create
      exceptions to Rule 341 and Walker to avoid a harsh result, we
      will return to a scenario that the amendment to the Official Note


                                       -3-
J-S04013-20


       and Walker sought to abrogate. In addition, we will do a
       disservice to appellants and counsel by applying the rule in a
       manner that is both confusing and inconsistent, the latter of which
       would be patently unfair.

Creese, 216 A.3d at 1144.

       Here, Appellant essentially asks us to create an exception to the bright-

line rule of Walker by assessing the facts of his case, rather than the face of

his notice of appeal. Under Creese, we cannot do so. Instead, we must quash

Appellant’s appeal, as it was filed after June 1, 2018, and it listed two docket

numbers.1

       Appeal quashed. Jurisdiction relinquished.




____________________________________________


1 See also Commonwealth v. Nichols, 208 A.3d 1087 (Pa. Super. 2019)
(quashing a counseled appeal that listed three trial court docket numbers and
was filed after the Walker decision); Commonwealth v. Williams, 206 A.3d
573 (Pa. Super. 2019) (quashing a pro se appeal that listed four trial court
docket numbers and was filed after the Walker decision).             But see
Commonwealth v. Stansbury, 219 A.3d 157 (Pa. Super. 2019) (declining
to quash a pro se appeal because the order disposing of his petition under the
Post Conviction Relief Act, 42 Pa.C.S. § 9541-9546, amounted to a breakdown
in the operations of the court). We observe that Appellant made no argument
that our decision in Stansbury, involving a pro se notice of appeal, should be
applied to his counseled appeal in this case.


                                           -4-
J-S04013-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/2020




                          -5-